Cooley, J.
Nelson was complained of before a justice of the peace for the larceny of property exceeding in value twenty-five dollars, and on examination by the justice was held for trial in the circuit court. Had the value of the property been found by the justice to be under twenty-five dollars, the justice could not havá sent the case to the circuit court, but must have pro> ceeded to try the accused himself. Comp. L., §§ 5526, 7860. An information having been filed against Nelson in the circuit court, he pleaded thereto “guilty of petty *619larceny.” This plea was informal, but was understood by the prosecution and by the court as a plea of guilty of the non-felonious larceny; that is to say, of the larceny of property of less value than twenty-five dollars; and the court proceeded to sentence him to imprisonment in the Detroit House of Correction for the period of ten months. It is assigned for error in the record that this judgment is excessive.
The general statute provides that larceny of property which shall not exceed in value twenty-five dollars shall be punished by imprisonment in the county jail not more than one year, or by fine not exceeding one hundred dollars, or by both in the discretion of the court. Comp. L., § 7569. This provision was a part of the Revised Statutes of 1846, and under those statutes as well as now, cases of non-felonious larceny might have been tried by a justice of the peace. Two years after those statutes took effect an act was' passed which provided that any person convicted ‘ under chapter 94 of the statutes — the chapter giving to justices their criminal jurisdiction — may be punished by a fine not exceeding one hundred dollars, or by imprisonment in the county jail not exceeding three months, or both in the discretion of the court. It is not claimed that since this statute a justice of the peace can inflict the punishment of imprisonment for a period exceeding three months, and had Nelson been convicted before a justice of the same offense of which he has now pleaded guilty, three months must have been the maximum imprisonment that could have been imposed. The question before us is, whether the circuit and municipal courts may inflict a greater punishment than a justice is allowed to impose for the same offense.
As Nelson’s plea of guilty was accepted, it is to be assumed that the property .stolen by him was in fact under twenty-five dollars in value, and that the justice erred when he found the value to be greater. Had he *620not committed this error, his duty would have been to try the charge on its merits, and then,- as already stated, the imprisonment would have been restricted to three months. But can it be possible that an error of this sort on the preliminary hearing, and which is corrected on the final hearing and before judgment, can subject the accused to four times the punishment he would have been liable to had no such error been committed? If would certainly be extraordinary if that should be found to be the case; and we cannot believe such a construction of the statutes was ever intehded, or is admissible.
In Irvin’s Case, 29 Mich., 43, it was decided that when a criminal prosecution was removed by appeal from a justice to the circuit court, the latter court, on conviction, was limited in the punishment to that which might have been imposed by the justice. The ground of the decision was that by implication of law the restriction upon the punishment which governed the proceedings before the justice must accompany them to their conclusion. It is not easy to understand how the implication can be less forcible when the justice, instead of trying the case, has held the accused to trial in the circuit court for an offense which it turns out was triable before him. Holding the accused to trial undoubtedly gave the circuit court jurisdiction of the case, and it is analogous to the case of a civil action commenced in the circuit court for a demand apparently within the jurisdiction of the circuit court, but which proves on the trial to have been triable by a justice. In those cases the settled rule is, that though the circuit court may proceed to the judgment for the damages found, yet as the case should have been .commenced and tried in justice’s court, the plaintiff has no claim to costs in the circuit court, but should pay costs to the defendant. In other words, the fact that the circuit court on the face of the pleadings has jurisdiction of the case does not warrant that court in disposing of the case regardless of the jurisdiction which the Constitution and the statutes confer upon *621justices’ courts, but that the justice’s jurisdiction which, it turns out ought to have been involved, must be kept in view and will limit the judgment which the circuit court may impose. Strong v. Daniels, 3 Mich., 466; People v. Judge of Ingham Co., 38 Mich., 243; Dikeman v. Harrison, ante, p. 617.
In analogy to these decisions it would seem that we must hold that the circuit court must have in view in the exercise of its jurisdiction in cases, like the present, the judgment which might have been imposed in the inferior court had the trial taken place in that court. When it is plainly the contemplation of the statute that all cases like the present shall be tried in the inferior court, and they only reach the circuit court by appeal, or because of some error of fact in the examining magistrate, the conclusion that the limitation of punishment which is imposed in the justice’s court accompanies the case to its conclusion, seems irresistible. And we are of opinion that the act of 1849, Comp. L., § 5566, which restricts the punishment which-may be inflicted by the court in which the statute contemplates these cases shall be tried, has the effect to amend by implication the general law previously in existence, under which a greater punishment might have been imposed.
Campbell, C. J., concurred.